DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
On pg. 6, applicant contends claims 1 and 5 have been amended to clarify “that the power level for the laser source remains constant for any position of the motorized yoke, where the safety system is a failsafe and does not adjust the power output or other parameters based on the region in which it is scanning”. 

As previously noted, Benner does not purposely change the power to be greater above the horizon as applicant implies. Rather, Benner ignores a feedback signal above the horizon. This may allow increased power, but it is not purposeful. Furthermore, applicant’s claim as the next clause requires “a safety system that detects a state of operation of the laser based on the output signal to determine an unsafe operating condition.” As discussed in applicant’s specification, when this unsafe operating condition is detected, applicant attenuates the laser beam. Accordingly, the claimed “power” is no different than in Benner. Where the threshold exposure level is not exceeded, such as when the laser is above the horizon, the power is constant, and when the threshold exposure level is exceeded, such as when the laser is below the horizon, the power is attenuated. Applicant is free to further define what constitutes an unsafe operating condition, which may overcome the prior. However, without further clarification “an unsafe operating condition” may be reasonably construed to include the threshold exposure level that includes the position as a contributing factor.
Accordingly, all rejections are maintained. The rejections have been updated based on applicant’s amendments. 

Priority
The instant application is a continuation of 15/127,783 that was a national stage entry of PCT/US15/21904 filed on 03/21/2015 and further claims priority to provisional U.S. Application No. 61/968,823 filed on 03/21/2014.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (U.S. Pre-Grant Publication No. 2008/0123708), hereafter Benner, in view of Hays (U.S. Pre-Grant Publication No. 2012/0274937), hereafter Hays.
Regarding claim 1, Benner further discloses a system for projecting a laser onto an audience (Title), comprising: a laser source (Figs. 1 and 2 element "Laser”); a monitoring system, wherein the monitoring system observes a plurality of output parameters of the laser source (Figs. 1 and 2 element “Fault Monitor”); wherein the monitoring system generates an output signal (Figs. 1 and 2 elements “Fault”); a calibration interface, wherein the plurality of output parameters of the laser source are pre-calibrated such that a laser beam emitted from the laser source does not to exceed a threshold exposure level at a pre-distance from the laser source (Fig. 1 and 2 element “Control Panel” and “Programmable Controller”; [0012]; [0013]; [0015]-[0016]; [0019]; [0032]; [0054]-[0057]; and Claim 23), wherein at least one output parameter comprises a laser source power level, which remains at a constant level for any position ([0017]; [0042]; [0043]); a safety system that receives the output signal, wherein the safety system detects a state of operation of the laser beam based on the output signal and attenuates the laser beam in the event the laser beam exceeds the threshold exposure level (Figs. 1 and 2 elements “Fault” and "Safety Shutter"). Benner does not explicitly disclose a motorized yoke, wherein the yoke changes an axis of projection of the laser. However, Hays discloses a motorized yoke to change an axis of projection of the laser (Fig. 99). The advantage is to provide greater freedom over the direction of the laser ([0456]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Benner with a motorized 
Regarding claim 4, Benner in view of Hays do not explicitly disclose a yoke position sensor that generates a yoke output signal, wherein the yoke output signal is transferred to the safety system. However, Benner discloses a position sensor for outputting the position of the laser output to the safety system ([0034]). The advantage is to determine the position of the beam in relation to the audience ([0034]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Benner in view of Hays with an additional yoke position sensor that generates a yoke output signal, wherein the yoke output signal is transferred to the safety system, since Benner suggests using position monitors to ensure the safe use of the laser in relation to the audience and the additional movement of the yoke as disclosed by Hays results in additional information being required from the yoke sensor to determine the position of the laser beam in relation to the audience. 
Regarding claim 5, Benner discloses a method of operating a laser projection system for an audience (Title), comprising: providing a laser projection system (Figs. 1-4), the laser projection system comprising: a laser source that projects a laser beam (Figs. 1, 2, and 4 element “Laser”); a monitoring system, wherein the mounting system determines the exposure level of the laser beam (Figs. 1 and 2 element “Beam Power Meter” and “Fault Monitor”); a safety cutout device that blocks transmission of the laser beam emanating from the laser source when the monitoring system detects an excessive exposure level (Figs. 1 and 2 element “Safety Shutter”; [0029]); a calibration interface capable of altering  the power output, beam divergence, and scan rate of the laser beam is adjusted ([0034]; Figs. 1 and 2 element “Control Panel” and “Programmable Controller”); pre-calibrating the laser projection system to prevent exposure levels exceeding a maximum threshold at a pre-determined distance from the laser source ([0012], [0013], [0014], [0034], and Claim 23), wherein at least one output parameter comprises 
Regarding claim 6, Benner further discloses operating the laser projection system pursuant to a governmental variance ([0007]).
Regarding claim 7, Benner further discloses adjusting a parameter of the laser beam when the maximum threshold is no longer maintained ([0034]-[0053]).
Regarding claim 10, Benner further discloses the pre-determined distance from the laser source is the closest point of access ([0012]). Additionally, Hays discloses a motorized yoke that provides movement in three directions ([0456]). Accordingly, it falls naturally from the combination of Benner in view of Hays that the pre-determined distance from the laser source is met in each of three axes in which the motorized yoke changes the axis of projection of the laser beam, because Hays discloses a motorized yoke that can move the laser in 3 axes and Benner indicates the pre-determined distance should not be smaller than the closest point of access regardless of direction. 
Regarding claims 13 and 14, Benner in view of Hays do not explicitly disclose the laser source power level is adjusted based on yoke velocity. However, Benner discloses controlling the laser source power level based on the velocity of the beam ([0037]). Furthermore, Hays discloses a motorized yoke . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Hays, as applied to claim 1, in further view of Weichmann et al. (U.S. Pre-Grant Publication No. 2013/0272332), hereafter Weichmann.
Regarding claim 2, Benner in view of Hays does not explicitly disclose an anti-tampering device operably connected to the calibration interface, wherein the anti-tampering device prevents modification of the plurality of output parameters of the laser source by unauthorized users. However, Weichmann discloses an anti-tampering device operably connected to the calibration interface, wherein the anti-tampering device prevents modification of the plurality of output parameters of the laser source by unauthorized users (Abstract). The advantage is to prevent misuse of the laser (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Benner in view of Hays with an anti-tampering device operably connected to the calibration interface, wherein the anti-tampering device prevents modification of the plurality of output parameters of the laser source by unauthorized users as disclosed by Weichmann in order to prevent misuse of the laser.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Hays, as applied to claim 1, in further view of Schulmeister (“The Apparent Source-A Multiple Misnomer”).
Regarding claim 8, Benner in view of Hays do not explicitly disclose the laser beam has a subtense between about 1.5 milliradians and 100 milliradians. However, Schulmeister discloses laser beams with a subtense between 1.5 milliradians and 100 milliradians are well known in the art for laser projection shows (pg. 91 col. 2). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Benner in view of Hays with the laser beam has a subtense between about 1.5 milliradians and 100 milliradians as disclosed by Schulmeister, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Benner in view of Hays do not explicitly disclose the laser beam has a subtense greater than about 100 milliradians. However, Schulmeister discloses the laser beam has a subtense greater than about 100 milliradians are well known in the art for laser projection shows (pg. 91 col. 2). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Benner in view of Hays with the laser beam has a subtense greater than about 100 milliradians as disclosed by Schulmeister, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Hays, as applied to claims 1 and 5, respectively, in further view of City Theatrical (“AutoYoke”), hereafter City Theatrical.
Regarding claim 11, Benner in view of Hays do not explicitly disclose a standard lighting controller connected to the laser source and the motorized yoke. However, City Theatrical discloses a standard lighting controller connected to the light source and the motorized yoke (Para. 1 DMX control). The advantage, as is understood in the art, is to save costs by using known components to control the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Benner in view of Hays with a standard lighting controller connected to the laser source and the motorized yoke as disclosed by City Theatrical in order to save costs by using known components to control the device. 
Regarding claim 12, Benner in view of Hays do not explicitly disclose using a standard lighting controller to operate the laser projection system. However, City Theatrical discloses using a standard lighting controller to operate the light projection system (Para. 1 DMX control). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Benner in view of Hays with using a standard lighting controller to operate the light projection system as disclosed by City Theatrical in order to save costs by using known components to control the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KING/
Primary Examiner, Art Unit 2828
09/11/2021